IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0212
                             Filed October 28, 2015


KRISTEN ANDERSON,
     Plaintiff-Appellant,

vs.

THE STATE OF IOWA, THE IOWA STATE SENATE, THE IOWA SENATE
REPUBLICAN CAUCUS, STATE SENATOR BILL DIX, INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY, ERIC JOHANSEN, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY, AND ED FAILOR, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY,
     Defendant-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Dennis J. Stovall,

Judge.



      Kristen Anderson appeals the district court’s pre-answer dismissal of her

petition against the State of Iowa, the Iowa Senate, the Iowa Senate Republican

Caucus, Bill Dix, Eric Johansen, and Ed Failor, alleging violations of the Iowa

Civil Rights Act. REVERSED AND REMANDED.



      Michael J. Carroll and Richard O. McConville of Coppola, McConville,

Coppola, Carroll, Hockenberg & Scalise, P.C., West Des Moines, for appellant.

      Jeffrey S. Thompson, Solicitor General, and Molly M. Weber and William

R. Pearson, Assistant Attorneys General, for appellee.



      Heard by Potterfield, P.J., and Doyle and Tabor, JJ.
                                            2


POTTERFIELD, Presiding Judge.

       Kristen Anderson appeals the district court’s pre-answer dismissal of her

petition against the State of Iowa, the Iowa Senate, the Iowa Senate Republican

Caucus, Bill Dix, Eric Johansen, and Ed Failor (collectively “the State”), alleging

violations of the Iowa Civil Rights Act (ICRA). See Iowa Code ch. 216 (2013).

       I. Procedural Background

       Anderson filed her petition at law alleging multiple violations of the ICRA—

i.e., discrimination on the basis of her sex, disparate treatment, sexual

harassment, and retaliatory adverse employment actions—on October 15, 2014.1

She filed an amended petition the next day, October 16, to remedy a scanning

error in her initial filing. The State filed a pre-answer motion to dismiss pursuant

to Iowa Rule of Civil Procedure 1.421(1)(f) on November 10, 2014. The State

argued, “The Amended Petition should be dismissed for failure to state a claim

upon which any relief may be granted due to the failure to allege exhaustion of

administrative remedies.”2


1
   Because this case concerns purely legal issues, we need not recount in detail the
underlying facts surrounding Anderson’s petition.
2
  Iowa Code section 216.16 provides:
                 1. A person claiming to be aggrieved by an unfair or discriminatory
        practice must initially seek an administrative remedy . . . .
                 2. After the proper filing of a complaint with the commission, a
        complainant may subsequently commence an action for relief in the
        district court if all of the following conditions have been satisfied:
                 a. The complainant has timely filed the complaint with the
        commission . . . .
                 b. The complaint has been on file with the commission for at least
        sixty days and the commission has issued a release to the
        complainant . . . .
Notably, the State argued only that Anderson failed to plead conformity with this statute.
Anderson claims—and the State does not contest—that she did in fact exhaust her
administrative remedies and that the State is fully aware of that fact because it
participated in the proceedings before the Iowa Civil Rights Commission. In any case,
                                            3


         The district court ultimately agreed, and it granted the pre-answer motion

to dismiss. It held, “[T]he law is clear that the failure to allege the exhaustion of

administrative remedies in the Petition warrants dismissal.”           It dismissed the

petition without prejudice. Anderson appeals.

         II. Standard of Review

         We review the district court’s grant of the State’s motion to dismiss for the

correction of errors at law. Shumate v. Drake Univ., 846 N.W.2d 503, 507 (Iowa

2014).

         III. Discussion

                A. Notice Pleading

         The framework under which we evaluate rule 1.421(1)(f) motions is well-

established. Iowa is a notice-pleading state. Rieff v. Evans, 630 N.W.2d 278,

292 (Iowa 2001); see Iowa R. Civ. P. 1.402(2)(a).

                 A court should grant a motion to dismiss if the petition fails to
         state a claim upon which any relief may be granted. In considering
         a motion to dismiss, the court considers all well-pleaded facts to be
         true. A court should grant a motion to dismiss only if the petition on
         its face shows no right of recovery under any state of facts. . . .
                 A petition need not allege ultimate facts that support each
         element of the cause of action; however, a petition must contain
         factual allegations that give the defendant fair notice of the claim
         asserted so the defendant can adequately respond to the petition.
         The fair notice requirement is met if a petition informs the defendant
         of the incident giving rise to the claim and of the claim’s general
         nature.

U.S. Bank v. Barbour, 770 N.W.2d 350, 353 (Iowa 2009) (citations and internal

quotation marks omitted). “In order to sustain [the motion], we must conclude



these alleged facts are not pleaded in Anderson’s petition; they did not bear upon the
district court’s determination on the motion to dismiss, nor do they bear upon our review
on appeal.
                                         4

that no state of facts is conceivable under which plaintiff might show a right of

recovery.”   Lakota Consol. Indep. Sch. v. Buffalo Ctr./Rake Cmty. Sch., 334
N.W.2d 704, 708 (Iowa 1983) (emphasis added). “[W]e consider [the petition] in

the light most favorable to the plaintiff and resolve all doubts and ambiguities in

the plaintiff’s favor.” Stessman v. Am. Black Hawk Broad. Co., 416 N.W.2d 685,

686 (Iowa 1987).

       “The impact of this philosophy of pleading has virtually emasculated the

motion to dismiss for failure to state a claim.” Unertl v. Bezanson, 414 N.W.2d
321, 324 (Iowa 1987). “Nearly every case will survive a motion to dismiss under

notice pleading.” Barbour, 770 N.W.2d at 353.

       Despite this low bar, the State argues Anderson’s petition has failed to

state a claim. It first contends our duty to determine whether there is a “right of

recovery under any state of facts” is in conflict with the fact that we “cannot rely

on evidence to support a motion to dismiss [or] rely on facts not alleged in the

petition.” Hawkeye Foodserv. Distrib., Inc. v. Iowa Educators Corp., 812 N.W.2d
600, 609 (Iowa 2012). We do not see the conflict. Our analysis is a simple two-

step process.      We first presume the well-pleaded facts to be true while

eschewing any facts asserted by either party outside the pleading. See id. With

that foundation we then determine “whether there is any conceivable state of

facts under which [the plaintiff] might show a right of recovery.”        Kingsway

Cathedral v. Iowa Dep’t of Transp., 711 N.W.2d 6, 8 (Iowa 2006).
                                             5


       The State argues we may not “speculate as to non-pleaded facts,”3

including a plaintiff’s compliance with procedural requirements such as those

found in Iowa Code section 216.16. If Anderson has not pleaded compliance, it

argues, the court is left to speculate whether she has so complied and therefore

must dismiss the petition. The State’s interpretation of our pleading requirements

is antithetical to their purpose.        Under the State’s proposed interpretation,

plaintiffs must affirmatively plead their compliance with every procedural

requirement in order to avoid pre-answer dismissal of their petitions because

courts cannot otherwise presume those requirements have been met. We find

no authority in Iowa’s statutes or jurisprudence to support the State’s argument. 4

The State’s interpretation of our notice pleading requirements defeats the policy

behind our rules of pleading: “to secure a just, speedy, and inexpensive

determination of all controversies on their merits.”           Iowa R. Civ. P. 1.402(1)

(emphasis added).

       The State and the district court rely heavily on this court’s decision in

Lindaman v. Bode, 478 N.W.2d 312, 315–16 (Iowa Ct. App. 1991). In Lindaman,

“[t]he district court dismissed [the plaintiff’s] claim against [the defendants] finding

the petition failed to allege exhaustion of remedies under . . . the [Iowa Tort




3
  The State argues our consideration should be strictly limited to the well-pleaded facts
and “reasonable inferences drawn from them.” It cites no authority for its proposition.
This notion directly conflicts with our directive to consider any conceivable state of facts,
and we therefore reject it.
4
  The State concedes that neither the ICRA nor our case law state that exhaustion must
be pleaded to state a claim. It nevertheless argues that, viewed in tandem, the statute
and case law do create such a requirement. It fails to explain how the interaction
between the two sources of law creates a new requirement that neither source itself
contemplates.
                                            6

Claims Act].”5 478 N.W.2d at 315. However, the appellant in Lindaman did not

challenge the district court’s ruling on the basis of the sufficiency of the pleading;

he challenged the district court’s ruling only on the basis of its application of the

Iowa Tort Claims Act to his claims. See id. at 315–16. The question of whether

dismissal was proper based on a deficiency of the pleadings was neither

considered nor decided in Lindaman.             Id. at 316.   Rather, our decision was

limited to a determination of the applicability of the statute to the claims as

pleaded. Id. Though we did affirm the dismissal, our affirmance was not based

upon or in consideration of the sufficiency of the pleadings. Id. We therefore do

not agree with the district court that Lindaman clearly states a rule of law

requiring dismissal of petitions that fail to allege exhaustion of administrative

remedies. Lindaman does not contravene the directive from our supreme court

to evaluate “whether there is any conceivable state of facts under which [the

plaintiff] might show a right of recovery.” Kingsway Cathedral, 711 N.W.2d at 8.

       The State notes that “[t]he only issue when considering a [rule 1.421(1)(f)]

motion to dismiss is the petitioner’s right of access to the district court, not the

merits of his allegations.” Hawkeye Foodserv. Dist., Inc., 812 N.W.2d at 609.

However, this language taken in the context of our pleadings jurisprudence

stands for the proposition that a petition should be dismissed if it affirmatively

demonstrates on its face that the petitioner does not have the “right of access” to

the court. See id. at 608–09. It does not, contrary to the State’s reading, require



5
  The district court in the instant case noted in applying Lindaman to a different statute,
“The ICRA requires the exhaustion of administrative remedies as did the Iowa Tort
Claims Act.”
                                           7


the pleading to “assur[e] [the district court] of its own subject matter jurisdiction.”6

Insofar as the State believes subject matter jurisdiction is implicated by the

exhaustion of administrative remedies, it may file a motion to dismiss pursuant to

Rule of Civil Procedure 1.421(1)(a) asserting a lack of jurisdiction. See Am. Nat’l

Bank v. Sivers, 387 N.W.2d 138, 140 (Iowa 1986) (“Since the advent of notice

pleading . . . , it is a rare case which will not survive a [rule 1.421(1)(f)] motion.

As a result, disposition . . . must now ordinarily be accomplished by other pretrial

procedures.”).

       Rule 1.421(1)(f) motions are strongly disfavored and should rarely be

granted.7 We find this is not one of those rare cases. The pleading gave the

State fair notice of the claims asserted and permitted it to adequately respond.

See Barbour, 770 N.W.2d at 353. Nothing more was required. We conclude the




6
  In its oral submissions, the State reframed its argument to assert that exhaustion of
administrative remedies must be pleaded because it is a condition precedent to suit.
However, conditions precedent likewise need not be pleaded under our notice pleading
rules. See Trs. of the Iowa Laborers Dist. Council Health & Welfare Trust v. Ankeny
Cmty. Sch. Dist., 865 N.W.2d 270, 274–75 (Iowa Ct. App. 2014).
7
  Even in a case in which our supreme court affirmed the grant of a rule 1.421(1)(f)
motion, it admonished practitioners not to rely on them:
         [W]e mention the special risks and problems which attend premature
         attacks on litigation by motions to dismiss. Although we conclude the trial
         court should be affirmed, we certainly do not recommend the filing of
         motions to dismiss in litigation, the viability of which is in any way
         debatable. Neither do we endorse sustaining such motions, even where
         the ruling is eventually affirmed. Both the filing and the sustaining are
         poor ideas.
Cutler v. Klass, Whicher & Mishne, 473 N.W.2d 178, 181 (Iowa 1991). See also
Robinson v. State, 687 N.W.2d 591, 592–93 (Iowa 2004) (“We recognize the temptation
is strong for a defendant to strike a vulnerable petition at the earliest opportunity.
Experience has however taught us that vast judicial resources could be saved with the
exercise of more professional patience.”).
                                            8


district court erred in dismissing the petition. We therefore reverse the district

court.8

                B. Applicability of ICRA

          The State presents an alternative claim, asking us to affirm the dismissal

in part on their claim the Iowa Senate and the Iowa Senate Republican Caucus

are not “persons” under the ICRA and are therefore not subject to its terms. See

Iowa Code § 216.2(12) (“‘Person’ means one or more individuals, partnerships,

associations, corporations, legal representatives, trustees, receivers, and the

state of Iowa and all political subdivisions and agencies thereof.”). See also id.

§ 216.6(1)(a).

          The State concedes the terms “association,” “political subdivision,” and

“agency” are not defined by the ICRA. It therefore asks us to apply definitions

from other chapters in the code that support its position. See, e.g., id. § 17A.2(1)

(defining “agency” as used in the Iowa Administrative Procedure Act). It also

asks us to reject definitions of the terms from other chapters in the code that do

not support its position. See, e.g., id. § 23A.1 (defining “state agency” as used in

chapter proscribing government competition with private enterprises). It fails to

assert a principled reason to support application of one definition over the other.



8
  Because we conclude the petition was sufficient to survive the rule 1.421(1)(f) motion,
we need not consider Anderson’s claim that “the [lack of] exhaustion of [administrative]
remedies is an affirmative defense which must be [pleaded] and proven by the
defendant.” Neither do we consider her alternative claims that she moved by implication
to amend her petition and that the district court denied the implied motion. The
American Civil Liberties Union of Iowa and the National Employment Lawyers
Association—before this court as amici curiae—present an additional alternative claim
asserting the doctrine of judicial estoppel should have prevented the State from moving
to dismiss under rule 1.421(1)(f). Based on our ruling on the sufficiency of the pleading,
we need not reach this issue.
                                        9


      We reject the State’s claim. First, the State’s strained reliance on the

definition of terms from carefully selected outside statutory provisions runs

contrary to our directive to “presume words used in a statute have their ordinary

and commonly understood meaning.” See McGill v. Fish, 790 N.W.2d 113, 119

(Iowa 2010). Second, the State’s proposed restrictive interpretation defeats the

legislature’s intention that the terms of the ICRA “be construed broadly to

effectuate its purposes.” See Iowa Code § 216.18(1). Third, the low bar of our

notice pleading standard applies to the State’s claim at this pre-answer stage of

the proceedings, and the petition sufficiently informs the Iowa Senate and the

Iowa Republican Caucus of the claim’s general nature such that they may

adequately respond. See Barbour, 770 N.W.2d at 353.

      IV. Conclusion

      We find Anderson’s petition stated a claim upon which relief could be

granted. The district court erred in granting the State’s rule 1.421(1)(f) motion.

We reject the State’s request to affirm in part. We reverse and remand the case

for further proceedings.

      REVERSED AND REMANDED.